DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201711129532.5, filed on 15 November 2017.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 13 May 2020 is in compliance with the provisions of 37 CFR 1.97, and the information referred to therein have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the slot being cylindrical and the expansion arms uniformly distributed in a ring shape (from Claim 3) must be shown or the features canceled from the claim. No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “24” in Fig. 4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation “the bolt further comprises an installation part, the installation part is provided with a preset hole”. It is unclear what structural features constitutes and define the “installation part”, and unclear as to how such features engage or relate with the other structural features of the bolt such as the bolt main body, the expansion arms and/or the expansion channel .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IAV (DE 102013008503 A1).
	With respect to Claim 1, IAV (see annotated Fig. 1 on Page 5) discloses a connector (1) comprising:
a socket (3) comprising a connection end (3a) and a slot (3b), the socket (3) extending along a length direction of the socket from an end surface of the connection end (3a);
a bolt (4) comprising a bolt main body (13) that is adapted to the slot (3b), wherein a front end of the bolt main body is provided with at least two expansion arms (7a, 7b), and the bolt main body (13) is internally provided with an expansion channel (13a) which traverses the bolt main body along a length direction; and
an expansion bolt (2) comprising an expansion bolt main body (2a) that matches the expansion channel (13a), wherein a front end of the expansion bolt main body (2a) is provided with an acting end (2b) that interacts with the expansion arm (7a, 7b), and the socket (3) and the bolt (4) are tightly connected by an expansion force that is generated by the acting end (2b) opening the expansion arms (a, 7b).
With respect to Claim 2, IAV (see annotated Fig. 1 on Page 5) discloses that the expansion arm (7a, 7b) is provided with clamping teeth on surfaces corresponding to inner walls of the slot (3b), side walls of the slot (3b) are provided with limiting teeth corresponding to the clamping teeth, and the clamping teeth are meshed with the limiting teeth in a connected state.
Claim 3, IAV (see annotated Fig. 1 on Page 5) discloses that the slot (3b) is cylindrical, and the expansion arms are uniformly distributed in a ring shape. See Paragraph 0007.

    PNG
    media_image1.png
    653
    720
    media_image1.png
    Greyscale

With respect to Claim 4, IAV (see annotated Fig. 1 on Page 5) discloses that a cross-section of the slot (3b) is rectangular, and at least one pair of the expansion arms (7a, 7b) are distributed oppositely as shown in Fig. 1.
With respect to Claim 8, IAV (Figs. 1-2; see annotated Fig. 1 on Page 5) discloses a frame structure, comprising a sectional material I (5), a sectional material II 
With respect to Claim 9, IAV (Figs. 1-2; see annotated Fig. 1 on Page 5) discloses that the sectional material II comprises a cross beam (10) and a side beam (first component; not shown), and the cross beam (10) is detachably connected with the side beam (first component). See Paragraph 0007, wherein attachment of the expansion bolt (2, or mandrel) to the side beam (first component) via the cross beam (10, or functional connection) can take place in a form-fit, force fit, or material fit. 
With respect to Claim 5 and 11-13, IAV (see annotated Fig. 1 on Page 5) discloses that an end part of the acting end (2b) is provided with a first limiting block (x), and a side surface of the first limiting block (x) away from the acting end (2b) is provided with a chamfer.
With respect to Claims 6 and 14-16, IAV (see annotated Fig. 1 on Page 5) discloses that the expansion arm (17a, 17b) comprises a connecting block (4a), an inner side of the connecting block (4a) is provided with a transition slope (4b) at the end close to the bolt main body (2a), and the expansion bolt (2) is provided with a second limiting block (8) corresponding to the transition slope (4b) and compressing the transition slope (41).
With respect to Claims 7 and 17-19, IAV (see annotated Fig. 1 on Page 5) discloses that a limiting groove (4c) corresponding to the connecting block (4a) is .
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to claim 10 as best understood, IAV (see annotated Fig. 1 on Page 5) discloses the claimed frame structure with the exception of the bolt further comprising an installation part and that the installation part being provided with a preset hole.  
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the frame structured disclosed by IAV to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Conclusion
The prior art set forth in the attached Notice of Reference Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXUS CAMERO/Examiner, Art Unit 3678                                                                                                                                                                                                        
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619